Citation Nr: 1108501	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability diagnosed as chronic obstructive pulmonary disease (COPD) and claimed as a residual of asbestos exposure during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 1955 to September 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for COPD.  

In November 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service personnel records reveal that the Veteran served in the Navy as an interior communications electrician, and that he served aboard a submarine; he had probable exposure to asbestos during service.

2.  Service treatment records do not reveal any complaints, findings, or diagnosis of any respiratory disorder, including COPD or any asbestos related respiratory disorder, during active service.

3.  The Veteran has a diagnosis of COPD.  

4.  The most persuasive evidence of record establishes that the Veteran's current lung disability, first shown decades after service, is COPD/emphysema which is the result of a long history of smoking and is not related to service, including asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, diagnosed as COPD, and claimed as a residual of asbestos exposure during service, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated April 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.; See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).    

VA has obtained service personnel records; service treatment records; VA treatment records; VA examination reports; private treatment records; private examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a lung disability, which he asserts is the result of exposure to asbestos during active service.  

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Rather, VA Adjudication Procedure Manual, in electronic format, M21-1MR, contains guidelines for considering compensation claims based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include:  dyspnea on exertion; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; pulmonary function impairment; and, cor pulmonale which can be demonstrated by instrumental methods.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (e).

The Veteran claims that he has a current lung disability which is a result of his exposure to asbestos during active military service.  

The Veteran's service personnel records reveal that he served on active duty in the Navy from October 1954 to September 1959.  He separated from service at the rate of interior communications electrician third class (IC3).  Service personnel records also reveal that he was submarine qualified (SS) and that he served aboard the USS THREADFIN (SS 410), a submarine, from October 1956 until August 1959.  The January 2009 Statement of the Case acknowledges that the Veteran had "probable" exposure to asbestos based on the time period and nature of his duties during active service.  Based on the nature of the Veteran's service, the Board finds as fact that he was exposed to asbestos during active service.  

In November 2010, the Veteran testified at a hearing before the undersigned.  He testified that during service he was stationed aboard a submarine and that he was exposed to asbestos during active service.  He also testified that he had been told by physicians that his COPD could have been caused by asbestos exposure.  

The Veteran's service treatment records do not reveal any complaints, findings, or diagnosis of any respiratory disorder, including COPD or any asbestos related respiratory disorder, during active service.  On separation examination in September 1959, clinical evaluation of the Veteran's lungs and chest was normal, and x-ray examination of his chest was negative for any abnormalities.  

The Veteran has submitted copies of a large volume of private medical records dated 1988 to 2006.  These records clearly establish that the Veteran has a current lung disability which is diagnosed as emphysema / COPD.  The diagnoses are supported by the appropriate test results including chest x-ray examination reports, computed tomography (CT) examination reports, and pulmonary function test (PFT) reports.  The diagnoses of record acknowledge the Veteran's reported exposure to asbestos during active service from 1955 to 1959.  However, the private medical evidence of record links the Veteran's COPD to a 30 pack year history of smoking.  

In March 2003, VA chest x-ray examination of the Veteran was conducted.  A "clinical history of COPD and rule out asbestosis," was indicated.  After examination the impression was "COPD  . . . No radiographic evidence of asbestosis at this time."  

In October 2007, a VA Compensation and Pension examination of the Veteran was conducted.  After full examination, the diagnosis was COPD which the examiner indicated was "not caused by or the result of asbestos exposure while in the military."  The examiner further indicated that the Veteran's COPD was most likely caused by "significant (past) heavy smoking."  The examiner based his diagnosis and opinion upon physical examination, review of the Veteran's medical history, and PFT results.

In December 2010, the Veteran submitted a medical opinion from a private physician who is a pulmonary disease specialist.  This medical opinion also indicates that the Veteran's current diagnosis is COPD (emphysema) which is related to his "extensive smoking history."  The physician acknowledged that the Veteran was exposed to asbestos during service but that "we do not have clinical or radiological evidence for asbestos related lung disease however.  Therefore, pulmonary disease in his case is less likely than not related to or aggravated by military service."  

The Veteran claims entitlement to service connection for a lung disability, which he believes is a residual of exposure to asbestos during active service.  The evidence establishes that Veteran had exposure to asbestos during service.  However, the preponderance of the evidence is against a finding that the Veteran has an asbestos related lung disability.  The preponderance of the evidence of record reveals that the Veteran has a diagnosis of COPD which is not related to military service, or to any potential asbestos exposure during service.  All of the medical evidence of record, including the private medical records, the 2007 VA Compensation and Pension examination report, and a December 2010 private medical opinion indicate a diagnosis of COPD which is caused by an extensive smoking history and is unrelated to any asbestos exposure during active service.  With the exception of the Veteran's assertions, there is no evidence of record which links the Veteran's presently diagnosed COPD to active service, or to asbestos exposure during service.  The preponderance of the evidence is against the claim for service connection for a lung disability, diagnosed as COPD, and claimed as a residual of exposure to asbestos during active service.  The VA examination provided to the Veteran was adequate for compensation purposes for the reasons discussed above.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).   Further, as the Veteran testified that a doctor might have related his current disability to asbestos exposure, he was provided the opportunity to submit a private nexus statement.  However, that statement is not supportive of the claim.  To the extent that current lung disability is associated with smoking, service connection may not be granted for disability on the basis that it resulted the use of tobacco products in service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, any claim for service connection on the basis of tobacco use that began in service would be precluded by law.  There is no doubt to be resolved and service connection is not warranted.  


ORDER

Service connection for a lung disability diagnosed as COPD, and claimed as a residual of asbestos exposure during service, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


